DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species: I (Figs. 1A-3C) and II (Figs. 4A-7). The species are independent or distinct because the couplers of each species involve material different structures with different means of connection to another gladhand device. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the search involves materially different features requiring separate analysis of the devices.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Jonathan Hallman on February 3, 2022 a provisional election was made without traverse to prosecute the invention of species II, s 12-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the emergency port (see claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Campanini (US 4,852,915) in view Smith  (US 2019/0302764) 
Campanini discloses:

a rotatable body (20) rotatably coupled to the mounting bracket via a rotator at an axis of rotation (Fig. 2 - body rotates from P1 to P2, see also col. 6, ln. 48-56); and 
a locking device comprising a moveable protrusion (60 – movement shown in Fig. 1)
▪ Regarding claim 14: The locking device is configured to prevent a mating tractor gladhand coupler from mating with the locking gladhand device when in the locked state (see Fig. 2), and to allow the mating tractor gladhand coupler to mate with the locking gladhand device when in the unlocked state (col. 8, ln. 24-33).
▪ Regarding claim 15: The mounting bracket has a stopper portion (16), and 
wherein the locking gladhand device further comprises: 
a spring element (34) coupled to the mounting bracket and the rotatable body and configured to bias the rotatable body toward the stopper portion of the mounting bracket (col. 6, ln. 56-66).
▪ Regarding claim 16: The moveable protrusion is configured to move in horizontal direction or in vertical direction to lock the rotatable body (Fig. 2 illustrates movement along the horizontal plane in relation to the body).
▪ Regarding claim 17: The mounting bracket is fixedly coupled to surface of a trailer or a chassis or a flatbed (col. 6, ln. 10-13).
 Campanini does not directly disclose an actuator or microcontroller.
Smith teaches a locking device (2330) connected to an actuator (2350 – which rotates the locking device as indicated by 2334), and a controller (270) to signal the actuator to move the locking mechanism between a locked and unlocked position.
▪ Regarding claim 13: ¶ 0221 provides for either a solenoid or a step motor.

Based on the teaching of Smith, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Campanini by automating the locking feature.  This would be beneficial for reducing operator effort when locking/unlocking the device.	

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Campanini in view of Smith as applied to claim 12 above, and further in view of Fujiwara (US 11,094,149).
Campanini and Smith disclose as discussed above, but do not directly disclose a locking system with a battery or matching digital signatures.
Fujiwara teaches a cargo system with a locking mechanism including a battery (col. 5, ln. 21-24 provides for a battery), receiver and processor (col. 4, ln. 13-26) in which signals are matched to disengage a locking mechanism (see col 6, ln 38-53).
▪ Regarding claim 20: col. 4, ln. 26 provides for an internal memory and col. 7, ln. 14-42 provides for encrypting key information.
▪ Regarding claim 21: col. 6, ln. 51-53 provides for rejecting unmatched information.
Based on the teaching of Fujiwara, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to include the security system in order to provide a means of ensuring that the cargo is 
Based on the teaching of Fujiwara, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the security features in the modified Campanini device in order to provide an additional layer of security, thus ensuring that the vehicles are properly matched.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
March 26, 2022

/KEVIN HURLEY/Primary Examiner, Art Unit 3611